As filed with the Securities and Exchange Commission on January 7, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21342 NEUBERGER BERMAN HIGH YIELD STRATEGIES FUND INC. (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant’s telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer c/o Neuberger Berman Management LLC Neuberger Berman High Yield Strategies Fund 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end:October 31, 2010 Date of reporting period:October 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Stockholders Neuberger Berman High Yield Strategies Fund Inc. Annual Report October 31, 2010 Contents THE FUND President's Letter 1 PORTFOLIO COMMENTARY 2 SCHEDULE OF INVESTMENTS 6 FINANCIAL STATEMENTS 17 FINANCIAL HIGHLIGHTS/PER SHARE DATA 32 Report of Independent Registered Public Accounting Firm 34 Distribution Reinvestment Plan 35 Directory 37 Directors and Officers 38 Proxy Voting Policies and Procedures 48 Quarterly Portfolio Schedule 48 Report of Votes of Shareholders 49 Board Consideration of the Investment Advisory and Sub-Advisory Agreements 50 The "Neuberger Berman" name and logo are registered service marks of Neuberger Berman Group LLC. "Neuberger Berman Management LLC" and the individual Fund name in this piece are either service marks or registered service marks of Neuberger Berman Management LLC. ©2010 Neuberger Berman Management LLC. All rights reserved. President's Letter Dear Shareholder, I am pleased to present the annual report for Neuberger Berman High Yield Strategies Fund Inc. for the fiscal period ended October 31, 2010. The report includes a portfolio commentary, a listing of the Fund's investments and its audited financial statements for the reporting period. As you may know, the Fund was formed in connection with the reorganization of Neuberger Berman Income Opportunity Fund Inc. and Neuberger Berman High Yield Strategies Fund in August 2010. I would like to point out that the Fund has the same investment objective and substantially similar principal investment policies as its predecessor funds. In addition, it invests in substantially similar markets and presents substantially similar general risks. In addition, I would like to provide an update on the Fund's tender offer activity. The Fund has adopted a tender offer program with substantially similar terms as the tender offer programs of each predecessor fund. Under the Fund's tender offer program, if its common shares trade at an average daily discount to net asset value per share (NAV) of greater than 10% during a 12-week measurement period, the Fund would conduct a tender offer for between 5% and 20% of its outstanding common shares at a price equal to 98% of its NAV determined on the day the tender offer expires. For the 12-week measurement period that ended November 10, 2010, the Fund traded at an average daily discount to NAV of less than 10% and, accordingly, the Fund will not conduct a tender offer. Thank you for your confidence in the Fund. We will do our best to continue earning your confidence and trust. Sincerely, Robert Conti President and CEO Neuberger Berman High Yield Strategies Fund Inc. 1 Neuberger Berman High Yield Strategies Fund Inc. Commentary (Unaudited) For the 10-month period ended October 31, 2010, Neuberger Berman High Yield Strategies Fund Inc. posted a solid absolute return and outperformed its benchmark, the Barclays Capital U.S. Corporate High-Yield 2% Issuer Cap Index, on a net asset value basis. During the reporting period, the Fund's high yield securities generated strong results. The use of leverage (typically a performance enhancer in up markets and a detractor during market retreats) was beneficial to performance as well. To a great extent, the same factors that had triggered the high yield market rally that began in the spring of 2009 continued during the reporting period. These included the stabilizing economy, modest inflation, strengthening corporate balance sheets, better-than-expected profits and falling default rates. Aside from some temporary periods of volatility — triggered by the sovereign debt crisis in Europe and concerns regarding a possible double-dip recession — investor risk appetite was robust, further supporting high yield bond prices. All told, the Fund's benchmark posted positive returns during 9 of the 10 months covered by this report and gained 14.2% overall. The high yield market's advance was broad-based, as bonds rated CCC (a relatively low rating) and BB (a relatively high rating) in the index returned 13.5% and 15.0%, respectively. For the Fund, security selection in autos, electric utilities and construction machinery were the largest positive contributors to performance relative to the benchmark. In contrast, underweights in banking and insurance, along with security selection in retail were the largest detractors from relative results. One negligible detractor from results was the use of interest rate swaps, which we utilized to hedge the Fund's leverage exposure to floating rate borrowing costs. However, as previously mentioned, the use of leverage was beneficial overall to Fund performance for the period. We made several adjustments to the portfolio during the reporting period, such as reducing our exposure to CCC-rated securities. This was accomplished through the sale of certain holdings that had appreciated and reached our target price. In addition, a number of our holdings rated CCC were upgraded. Finally, we focused on buying higher quality names in the new issue market, as we believed them to be attractively structured and priced. The Fund's exposure to securities rated BB increased during the period. Elsewhere, given signs of slowing economic growth during the second half of the reporting period, we pared our exposure to more cyclical names and increased the Fund's weighting to certain defensive sectors. Even with its outstanding results over the last two years, we continue to have a positive outlook for the high yield market. We believe that inflation will remain muted and that the U.S. economic recovery will continue, although growth rates could be muted by historical standards coming out of a severe recession. This type of environment has generally been positive for high yield bonds. In addition, the Federal Reserve has signaled that short-term interest rates could remain low "for an extended period" and we believe additional quantitative easing announced in November could keep longer-term rates relatively low as well. Against this backdrop, we believe that demand for high yield bonds will remain strong. Other factors that could support the high yield market could be additional improvements in corporate earnings and declining high yield defaults. After peaking at 10.3% in 2009, default rates were approximately 2.4% at the end of the reporting period. We feel that defaults could further decline based on the gradually improving economy and the lack of default triggers in high yield issuers' balance sheets. Sincerely, Ann Benjamin and Tom O'Reilly, Portfolio Co-Managers 2 TICKER SYMBOLS High Yield Strategies Fund Inc. NHS PORTFOLIO BY MATURITY DISTRIBUTION (% of Total Investments excluding cash equivalents) Less than One Year % One to Five Years Five To Ten Years Ten Years or Greater Total PERFORMANCE HIGHLIGHTS Inception Average Annual Total Return Ended 10/31/10** NAV1,3,4 Date 1 Year 5 Years Life of Fund High Yield Strategies Fund Inc. 07/28/2003 % % % Market Price2,3,4 Inception Date 1 Year 5 Years Life of Fund High Yield Strategies Fund Inc. 07/28/2003 % % % Closed-end funds, unlike open-end funds, are not continuously offered. There is an initial public offering and, once issued, common shares of closed-end funds are sold in the open market through a stock exchange. The composition, industries and holdings of the Fund are subject to change. Investment return will fluctuate. Past performance is not indicative of future results. Portfolios that invest in bonds and other fixed income securities can provide regular income and have historically been less volatile than most stock funds. However, they are subject to risks including credit risk, default on principal or interest payments and interest rate fluctuations. High yield bonds, also known as "junk bonds," are subject to additional risks such as the increased risk of default. ** Performance prior to the merger date (August 6, 2010) is that of Neuberger Berman High Yield Strategies Fund, and uses that fund's NAV and Market Price as the opening prices. 3 Endnotes 1 Returns based on Net Asset Value ("NAV") of the Fund. Performance prior to the merger date (August 6, 2010) is that of the Neuberger Berman High Yield Strategies Fund. 2 Returns based on market price of Fund common shares on the NYSE Amex. Performance prior to the merger date (August 6, 2010) is that of Neuberger Berman High Yield Strategies Fund. 3 Unaudited performance data current to the most recent month-end are available at www.nb.com. 4 Neuberger Berman Management LLC ("Management") has voluntarily agreed to waive a portion of the management fees that it is entitled to receive from the Fund. Please see the notes to the financial statements for specific information regarding the rate of the management fees waived by Management. Absent such a waiver, the performance of the Fund would be lower. 4 Glossary Barclays Capital U.S. Corporate High Yield 2% Issuer Cap Index: An unmanaged sub-index of Barclays Capital U.S. Corporate High Yield Bond Index, (which includes all U.S. dollar-denominated, taxable, fixed rate, non-investment grade debt), capped such that no single issuer accounts for more than 2% of the index weight. Please note that an index does not take into account any fees and expenses or any tax consequences of investing in individual securities that it tracks and that individuals cannot invest directly in any index. Data about the performance of this index are prepared or obtained by Management and include reinvestment of all income dividends and distributions. The Fund may invest in securities not included in the above-described index. Effective in February 2011, the Fund's benchmark will change from the Barclays Capital U.S Corporate High Yield 2% Issuer Cap Index to the Merrill Lynch U.S. High Yield Master II Constrained Index. 5 Schedule of Investments Neuberger Berman High Yield Strategies Fund Inc. PRINCIPAL AMOUNT VALUE† Bank Loan Obligationsµ (0.4%) Media—Broadcast (0.4%) $ Univision Communications, Inc., Term Loan, 4.51%, due 3/31/17 (Cost $919,026) $ Corporate Debt Securities (137.0%) Airlines (3.1%) Continental Airlines, Inc., Senior Secured Notes, 6.75%, due 9/15/15 ñ Delta Air Lines, Inc., Senior Secured Notes, 9.50%, due 9/15/14 ñ United Airlines, Inc., Pass-Through Certificates, Ser. 2009-2, Class A, 9.75%, due 1/15/17 Auto Loans (4.1%) Ford Motor Credit Co. LLC, Senior Unsecured Notes, 8.00%, due 12/15/16 Ford Motor Credit Co. LLC, Senior Unsecured Notes, 6.63%, due 8/15/17 Ford Motor Credit Co. LLC, Senior Unsecured Notes, 8.13%, due 1/15/20 Auto Parts & Equipment (0.3%) Goodyear Tire & Rubber Co., Guaranteed Notes, 8.25%, due 8/15/20 Automakers (2.1%) Ford Holdings, Inc., Guaranteed Notes, 9.30%, due 3/1/30 Ford Motor Co., Senior Unsecured Notes, 7.45%, due 7/16/31 Ford Motor Co., Senior Unsecured Notes, 9.98%, due 2/15/47 Navistar Int'l Corp., Guaranteed Notes, 8.25%, due 11/1/21 Banking (9.0%) Ally Financial, Inc., Subordinated Notes, 8.00%, due 12/31/18 Ally Financial, Inc., Guaranteed Notes, 8.00%, due 3/15/20 ñ Ally Financial, Inc., Guaranteed Notes, 8.00%, due 11/1/31 CIT Group, Inc., Senior Secured Notes, 7.00%, due 5/1/13 CIT Group, Inc., Senior Secured Notes, 7.00%, due 5/1/14 CIT Group, Inc., Senior Secured Notes, 7.00%, due 5/1/16 CIT Group, Inc., Senior Secured Notes, 7.00%, due 5/1/17 Beverage (0.4%) Constellation Brands, Inc., Guaranteed Notes, 7.25%, due 9/1/16 Building & Construction (0.4%) Meritage Homes Corp., Guaranteed Notes, 7.15%, due 4/15/20 Building Materials (2.5%) Associated Materials LLC, Senior Secured Notes, 9.13%, due 11/1/17 ñ Masco Corp., Senior Unsecured Notes, 6.13%, due 10/3/16 Ply Gem Industries, Inc., Senior Secured Notes, 11.75%, due 6/15/13 USG Corp., Guaranteed Notes, 9.75%, due 8/1/14 ñ USG Corp., Senior Unsecured Notes, 6.30%, due 11/15/16 See Notes to Schedule of Investments 6 PRINCIPAL AMOUNT VALUE† Chemicals (3.7%) $ Ashland, Inc., Guaranteed Notes, 9.13%, due 6/1/17 $ CF Industries, Inc., Guaranteed Notes, 6.88%, due 5/1/18 CF Industries, Inc., Guaranteed Notes, 7.13%, due 5/1/20 Huntsman Int'l LLC, Guaranteed Notes, 5.50%, due 6/30/16 LBI Escrow Corp., Senior Secured Notes, 8.00%, due 11/1/17 ñ Momentive Performance Materials, Inc., Guaranteed Notes, 12.50%, due 6/15/14 Momentive Performance Materials, Inc., Guaranteed Notes, 11.50%, due 12/1/16 Momentive Performance Materials, Inc., Secured Notes, 9.00%, due 1/15/21 ñØ Consumer/Commercial/Lease Financing (3.5%) American General Finance Corp., Senior Unsecured Medium-Term Notes, Ser. I, 5.85%, due 6/1/13 Int'l Lease Finance Corp., Senior Unsecured Medium-Term Notes, Ser. Q, 5.25%, due 1/10/13 Int'l Lease Finance Corp., Senior Unsecured Notes, 5.88%, due 5/1/13 Int'l Lease Finance Corp., Senior Unsecured Medium-Term Notes, Ser. R, 5.65%, due 6/1/14 Int'l Lease Finance Corp., Senior Unsecured Notes, 8.63%, due 9/15/15 ñ Int'l Lease Finance Corp., Senior Unsecured Notes, 8.75%, due 3/15/17 ñ Int'l Lease Finance Corp., Senior Unsecured Notes, 8.88%, due 9/1/17 Department Stores (0.5%) Sears Holdings Corp., Senior Secured Notes, 6.63%, due 10/15/18 ñ Electric—Generation (6.6%) Calpine Corp., Senior Secured Notes, 7.25%, due 10/15/17 ñ Dynegy Holdings, Inc., Senior Unsecured Notes, 7.50%, due 6/1/15 Dynegy Holdings, Inc., Senior Unsecured Notes, 7.75%, due 6/1/19 Dynegy-Roseton Danskammer, Pass-Through Certificates, Ser. B, 7.67%, due 11/8/16 Edison Mission Energy, Senior Unsecured Notes, 7.20%, due 5/15/19 Edison Mission Energy, Senior Unsecured Notes, 7.63%, due 5/15/27 Energy Future Intermediate Holding Co. LLC, Senior Secured Notes, 10.00%, due 12/1/20 NRG Energy, Inc., Guaranteed Notes, 8.25%, due 9/1/20 ñ RRI Energy, Inc., Senior Unsecured Notes, 7.63%, due 6/15/14 Electric—Integrated (0.4%) IPALCO Enterprises, Inc., Senior Secured Notes, 7.25%, due 4/1/16 ñ Electronics (4.3%) Advanced Micro Devices, Inc., Senior Unsecured Notes, 8.13%, due 12/15/17 Advanced Micro Devices, Inc., Senior Unsecured Notes, 7.75%, due 8/1/20 ñ Flextronics Int'l Ltd., Senior Subordinated Notes, 6.25%, due 11/15/14 Freescale Semiconductor, Inc., Guaranteed Notes, 10.13%, due 12/15/16 Freescale Semiconductor, Inc., Senior Secured Notes, 9.25%, due 4/15/18 ñ Freescale Semiconductor, Inc., Guaranteed Notes, 10.75%, due 8/1/20 ñ NXP BV Funding LLC, Senior Secured Notes, 9.75%, due 8/1/18 ñ Energy—Exploration & Production (7.6%) ATP Oil & Gas Corp., Senior Secured Notes, 11.88%, due 5/1/15 ñ Chesapeake Energy Corp., Guaranteed Notes, 9.50%, due 2/15/15 ØØ Chesapeake Energy Corp., Guaranteed Notes, 6.63%, due 8/15/20 Cimarex Energy Co., Guaranteed Notes, 7.13%, due 5/1/17 Denbury Resources, Inc., Guaranteed Notes, 8.25%, due 2/15/20 Linn Energy LLC, Senior Unsecured Notes, 8.63%, due 4/15/20 ñ See Notes to Schedule of Investments 7 PRINCIPAL AMOUNT VALUE† $ Linn Energy LLC, Guaranteed Notes, 7.75%, due 2/1/21 $ ñ Pioneer Natural Resources Co., Senior Guaranteed Notes, 5.88%, due 7/15/16 Quicksilver Resources, Inc., Guaranteed Notes, 11.75%, due 1/1/16 SandRidge Energy, Inc., Guaranteed Notes, 8.00%, due 6/1/18 ñ Food & Drug Retailers (1.5%) Rite Aid Corp., Senior Secured Notes, 9.75%, due 6/12/16 Rite Aid Corp., Senior Secured Notes, 10.38%, due 7/15/16 Rite Aid Corp., Senior Secured Notes, 7.50%, due 3/1/17 Food—Wholesale (1.7%) Del Monte Corp., Guaranteed Notes, 7.50%, due 10/15/19 Michael Foods, Inc., Senior Notes, 9.75%, due 7/15/18 ñ NBTY, Inc., Guaranteed Notes, 9.00%, due 10/1/18 ñ Forestry/Paper (0.6%) PE Paper Escrow GmbH, Senior Secured Notes, 12.00%, due 8/1/14 ñ Gaming (6.1%) FireKeepers Development Authority, Senior Secured Notes, 13.88%, due 5/1/15 ñ Harrah's Operating Co., Inc., Guaranteed Notes, 5.63%, due 6/1/15 Harrah's Operating Co., Inc., Guaranteed Notes, 10.75%, due 2/1/16 Harrah's Operating Co., Inc., Senior Secured Notes, 12.75%, due 4/15/18 ñ Marina District Finance Co., Inc., Senior Secured Notes, 9.50%, due 10/15/15 ñ MGM Mirage, Inc., Senior Secured Notes, 11.13%, due 11/15/17 MGM Mirage, Inc., Senior Secured Notes, 9.00%, due 3/15/20 ñ MGM Mirage, Inc., Guaranteed Notes, 7.50%, due 6/1/16 MGM Mirage, Inc., Senior Unsecured Notes, 11.38%, due 3/1/18 Pokagon Gaming Authority, Senior Notes, 10.38%, due 6/15/14 ñ San Pasqual Casino Development Group, Inc., Notes, 8.00%, due 9/15/13 ñ Gas Distribution (11.0%) AmeriGas Partners L.P., Senior Unsecured Notes, 7.13%, due 5/20/16 El Paso Corp., Senior Unsecured Notes, 7.00%, due 6/15/17 El Paso Energy Corp., Global Medium-Term Notes, 7.80%, due 8/1/31 Energy Transfer Equity L.P., Guaranteed Notes, 7.50%, due 10/15/20 Ferrellgas L.P., Global Senior Unsecured Notes, 6.75%, due 5/1/14 Ferrellgas L.P., Senior Unsecured Notes, 6.75%, due 5/1/14 Ferrellgas L.P., Senior Unsecured Notes, 9.13%, due 10/1/17 Inergy L.P., Guaranteed Notes, 8.75%, due 3/1/15 Inergy L.P., Guaranteed Notes, 8.25%, due 3/1/16 Inergy L.P., Guaranteed Notes, 7.00%, due 10/1/18 ñ MarkWest Energy Partners L.P., Guaranteed Notes, Ser. B, 6.88%, due 11/1/14 MarkWest Energy Partners L.P., Guaranteed Notes, Ser. B, 8.75%, due 4/15/18 Regency Energy Partners L.P., Guaranteed Notes, 6.88%, due 12/1/18 Sabine Pass LNG L.P., Senior Secured Notes, 7.50%, due 11/30/16 Health Care (2.7%) Columbia Healthcare Corp., Senior Unsecured Notes, 7.50%, due 12/15/23 Columbia/HCA Corp., Senior Unsecured Notes, 7.69%, due 6/15/25 Columbia/HCA Corp., Senior Unsecured Notes, 7.05%, due 12/1/27 See Notes to Schedule of Investments 8 PRINCIPAL AMOUNT VALUE† $ HCA, Inc., Secured Notes, 9.25%, due 11/15/16 $ HCA, Inc., Secured Notes, 9.63%, due 11/15/16 HCA, Inc., Senior Secured Notes, 8.50%, due 4/15/19 Health Facilities (2.1%) Biomet, Inc., Guaranteed Notes, 11.63%, due 10/15/17 Health Management Associates, Inc., Senior Secured Notes, 6.13%, due 4/15/16 National MENTOR Holdings, Inc., Guaranteed Notes, 11.25%, due 7/1/14 Tenet Healthcare Corp., Senior Secured Notes, 8.88%, due 7/1/19 Health Services (2.4%) AMGH Merger Sub, Inc., Guaranteed Notes, 9.25%, due 11/1/18 ñ Omnicare, Inc., Guaranteed Notes, 6.88%, due 12/15/15 Service Corp. Int'l, Senior Unsecured Notes, 6.75%, due 4/1/15 Service Corp. Int'l, Senior Unsecured Notes, 7.50%, due 4/1/27 Warner Chilcott Co. LLC, Guaranteed Notes, 7.75%, due 9/15/18 ñ Hotels (1.5%) Host Hotels & Resorts L.P., Guaranteed Notes, 6.88%, due 11/1/14 Host Hotels & Resorts L.P., Guaranteed Notes, Ser. O, 6.38%, due 3/15/15 Host Hotels & Resorts L.P., Guaranteed Notes, Ser. Q, 6.75%, due 6/1/16 Investments & Misc. Financial Services (0.9%) Icahn Enterprises L.P., Guaranteed Notes, 7.75%, due 1/15/16 Leisure (0.7%) Cedar Fair L.P., Guaranteed Notes, 9.13%, due 8/1/18 ñ Royal Caribbean Cruises Ltd., Senior Unsecured Notes, 7.25%, due 6/15/16 Machinery (2.1%) Case New Holland, Inc., Senior Notes, 7.88%, due 12/1/17 ñ The Manitowoc Co., Inc., Guaranteed Notes, 8.50%, due 11/1/20 Media—Broadcast (3.9%) Clear Channel Communications, Inc., Senior Unsecured Notes, 5.75%, due 1/15/13 Sirius XM Radio, Inc., Guaranteed Notes, 8.75%, due 4/1/15 ñ Umbrella Acquisition, Inc., Guaranteed Notes, 9.75%, due 3/15/15 ñ Univision Communications, Inc., Senior Secured Notes, 7.88%, due 11/1/20 ñ XM Satellite Radio, Inc., Guaranteed Notes, 13.00%, due 8/1/13 ñ XM Satellite Radio, Inc., Senior Unsecured Notes, 7.63%, due 11/1/18 ñ Media—Cable (8.5%) CCO Holdings LLC, Guaranteed Notes, 7.25%, due 10/30/17 ñ CCO Holdings LLC, Guaranteed Notes, 8.13%, due 4/30/20 ñ Cequel Communications Holdings I LLC, Senior Unsecured Notes, 8.63%, due 11/15/17 ñ CSC Holdings, Inc., Senior Unsecured Notes, 8.50%, due 6/15/15 See Notes to Schedule of Investments 9 PRINCIPAL AMOUNT VALUE† $ DISH DBS Corp., Guaranteed Notes, 7.88%, due 9/1/19 $ EchoStar DBS Corp., Guaranteed Notes, 7.75%, due 5/31/15 Videotron Ltee, Guaranteed Senior Unsecured Notes, 6.88%, due 1/15/14 Videotron Ltee, Guaranteed Notes, 9.13%, due 4/15/18 Virgin Media Finance PLC, Guaranteed Notes, 9.13%, due 8/15/16 Virgin Media Finance PLC, Guaranteed Notes, Ser. 1, 9.50%, due 8/15/16 Virgin Media Finance PLC, Guaranteed Notes, 8.38%, due 10/15/19 Media—Services (2.0%) Nielsen Finance LLC, Guaranteed Notes, 11.50%, due 5/1/16 WMG Acquisition Corp., Senior Secured Notes, 9.50%, due 6/15/16 Metals/Mining Excluding Steel (1.8%) Arch Coal, Inc., Guaranteed Notes, 8.75%, due 8/1/16 Arch Western Finance LLC, Guaranteed Notes, 6.75%, due 7/1/13 FMG Resources (August 2006) Pty Ltd., Senior Notes, 7.00%, due 11/1/15 ñ Multi-Line Insurance (1.3%) American Int'l Group, Inc., Junior Subordinated Debentures, 8.18%, due 5/15/58 µ Packaging (4.0%) Ardagh Packaging Finance PLC, Senior Secured Notes, 7.38%, due 10/15/17 ñ Ardagh Packaging Finance PLC, Guaranteed Notes, 9.13%, due 10/15/20 ñ Ball Corp., Guaranteed Notes, 6.63%, due 3/15/18 Berry Plastics Corp., Senior Secured Notes, 8.88%, due 9/15/14 Berry Plastics Corp., Secured Notes, 8.88%, due 9/15/14 Berry Plastics Corp., Senior Secured Notes, 9.50%, due 5/15/18 Crown Americas LLC, Guaranteed Notes, 7.63%, due 5/15/17 Graham Packaging Co. L.P., Guaranteed Notes, 8.25%, due 10/1/18 ñ Reynolds Group Issuer, Inc., Senior Secured Notes, 7.13%, due 4/15/19 ñ Reynolds Group Issuer, Inc., Senior Notes, 9.00%, due 4/15/19 ñ Pharmaceuticals (0.8%) Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.75%, due 10/1/17 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 7.00%, due 10/1/20 ñ Printing & Publishing (2.3%) Gannett Co., Inc., Guaranteed Notes, 9.38%, due 11/15/17 Gannett Co., Inc., Guaranteed Notes, 7.13%, due 9/1/18 ñ TL Acquistions, Senior Notes, 10.50%, due 1/15/15 ñ REITs (1.3%) Ventas Realty L.P., Guaranteed Notes, Ser. 1, 6.50%, due 6/1/16 Ventas Realty L.P., Guaranteed Notes, 6.50%, due 6/1/16 Ventas Realty L.P., Guaranteed Notes, 6.75%, due 4/1/17 Software/Services (6.4%) Ceridian Corp., Guaranteed Notes, 11.25%, due 11/15/15 Ceridian Corp., Guaranteed Notes, 12.25%, due 11/15/15 See Notes to Schedule of Investments 10 PRINCIPAL AMOUNT VALUE† $ Fidelity National Information Services, Inc., Guaranteed Notes, 7.63%, due 7/15/17 $ ñ Fidelity National Information Services, Inc., Guaranteed Notes, 7.88%, due 7/15/20 ñ Lender Processing Services, Inc., Guaranteed Notes, 8.13%, due 7/1/16 SunGard Data Systems, Inc., Guaranteed Notes, 9.13%, due 8/15/13 SunGard Data Systems, Inc., Guaranteed Notes, 10.63%, due 5/15/15 SunGard Data Systems, Inc., Guaranteed Notes, 10.25%, due 8/15/15 Specialty Retail (0.9%) Toys "R" Us Property Co. I LLC, Guaranteed Notes, 10.75%, due 7/15/17 Steel Producers/Products (2.0%) Steel Dynamics, Inc., Guaranteed Notes, 6.75%, due 4/1/15 Steel Dynamics, Inc., Guaranteed Notes, 7.75%, due 4/15/16 Tube City IMS Corp., Guaranteed Notes, 9.75%, due 2/1/15 United States Steel Corp., Senior Unsecured Notes, 6.65%, due 6/1/37 Support—Services (3.3%) Knowledge Learning Corp., Inc., Guaranteed Notes, 7.75%, due 2/1/15 ñ RSC Equipment Rental, Inc., Senior Unsecured Notes, 9.50%, due 12/1/14 RSC Equipment Rental, Inc., Guaranteed Notes, 10.25%, due 11/15/19 United Rentals N.A., Inc., Guaranteed Notes, 7.00%, due 2/15/14 United Rentals N.A., Inc., Guaranteed Notes, 10.88%, due 6/15/16 United Rentals N.A., Inc., Guaranteed Notes, 8.38%, due 9/15/20 West Corp., Guaranteed Notes, 11.00%, due 10/15/16 West Corp., Guaranteed Notes, 8.63%, due 10/1/18 ñ Telecom—Integrated/Services (12.2%) Citizens Communications Co., Senior Unsecured Notes, 9.00%, due 8/15/31 ØØ Dycom Investments, Inc., Guaranteed Notes, 8.13%, due 10/15/15 GCI, Inc., Senior Unsecured Notes, 8.63%, due 11/15/19 Integra Telecom Holdings, Inc., Senior Secured Notes, 10.75%, due 4/15/16 ñ Intelsat Bermuda Ltd., Guaranteed Notes, 11.50%, due 2/4/17 ØØ Intelsat Jackson Holdings Ltd., Guaranteed Notes, 8.50%, due 11/1/19 ñ Level 3 Financing, Inc., Guaranteed Notes, 9.25%, due 11/1/14 Level 3 Financing, Inc., Guaranteed Notes, 10.00%, due 2/1/18 PAETEC Holding Corp., Guaranteed Notes, 9.50%, due 7/15/15 PAETEC Holding Corp., Senior Secured Notes, 8.88%, due 6/30/17 Qwest Communications Int'l, Inc., Guaranteed Notes, 7.13%, due 4/1/18 ñ Windstream Corp., Guaranteed Notes, 8.13%, due 8/1/13 Windstream Corp., Guaranteed Notes, 8.63%, due 8/1/16 Telecom—Wireless (4.5%) Clearwire Communications LLC, Senior Secured Notes, 12.00%, due 12/1/15 ñ Cricket Communications, Inc., Senior Secured Notes, 7.75%, due 5/15/16 MetroPCS Wireless, Inc., Guaranteed Notes, 9.25%, due 11/1/14 Sprint Capital Corp., Guaranteed Notes, 6.88%, due 11/15/28 Total Corporate Debt Securities (Cost $337,839,293) See Notes to Schedule of Investments 11 NUMBER OF SHARES VALUE† Short-Term Investments (0.7%) 39 State Street Institutional Liquid Reserves Fund Institutional Class (Cost $1,923,639) $ Total Investments (138.1%) (Cost $340,681,958) ## Liabilities, less cash, receivables and other assets [(28.0%)] ) Liquidation Value of Perpetual Preferred Shares [(10.1%)] ) Total Net Assets Applicable to Common Shareholders (100.0%) $ See Notes to Schedule of Investments 12 Notes to Schedule of Investments † In accordance with Accounting Standards Codification ("ASC") 820 "Fair Value Measurements and Disclosures" ("ASC 820"), all investments held by Neuberger Berman High Yield Strategies Fund Inc. (the "Fund") are carried at the value that Neuberger Berman Management LLC ("Management") believes the Fund would receive upon selling the investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Fund's investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Fund's investments in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities of the Fund: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information which may include benchmark yields, reported trades, broker-dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available ("Other Market Information"). High Yield Securities. Inputs used to value high yield securities generally include a number of observations of equity and credit default swap curves related to the issuer and Other Market Information. Bank Loans and Swaps. Inputs used by independent pricing services to value bank loan securities and interest rate swap contracts include multiple broker quotes (generally Level 2 inputs). Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Investments in State Street Institutional Liquid Reserves Fund Institutional Class are valued using the fund's daily calculated NAV. For debt securities, if a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount the Fund might reasonably expect to receive on a current sale in an orderly transaction, the Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Fund's Board of Directors (the "Board") has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, See Notes to Financial Statements 13 Notes to Schedule of Investments (cont'd) including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. These fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Fund's investments as of October 31, 2010: Asset Valuation Inputs Investments: Level 1 Level 2 Level 3§ Total Bank Loan Obligations Media—Broadcast $ — $ $ — $ Corporate Debt Securities Airlines — Auto Loans — — Auto Parts & Equipment — — Automakers — — Banking — — Beverage — — Building & Construction — — Building Materials — — Chemicals — — Consumer/Commercial/Lease Financing — — Department Stores — — Electric—Generation — Electric—Integrated — — Electronics — — Energy—Exploration & Production — — Food & Drug Retailers — — Food—Wholesale — — Forestry/Paper — — Gaming — — Gas Distribution — — Health Care — — Health Facilities — — Health Services — — Hotels — — Investments & Misc. Financial Services — — Leisure — — Machinery — — Media—Broadcast — — Media—Cable — — Media—Services — — See Notes to Financial Statements 14 Notes to Schedule of Investments (cont'd) Investments: Level 1 Level 2 Level 3§ Total Metals/Mining Excluding Steel $ — $ $ — $ Multi-Line Insurance — — Packaging — — Pharmaceuticals — — Printing & Publishing — — REITs — — Software/Services — — Specialty Retail — — Steel Producers/Products — — Support—Services — — Telecom—Integrated/Services — — Telecom—Wireless — — Total Corporate Debt Securities — Short-Term Investments — — Total Investments $ — $ $ $ § The following is a reconciliation between the beginning and ending balances of investments in which significant unobservable inputs (Level 3) were used in determining value: Beginning balance, as of 1/1/10 Accrued discounts/ (premiums) Realized gain/loss and change in unrealized appreciation/ (depreciation) Net purchases/ (sales) Net transfers in and/or out of Level 3 Balance, as of 10/31/10 Net change in unrealized appreciation/ (depreciation) from investments still held as of 10/31/10 Investments in Securities: Corporate Debt Securities Airlines $ ) $ — $ $ Electric—Generation — — ) Total $ ) $ $ $ The Fund had no significant transfers between Levels 1 and 2 during the period ended October 31, 2010. During the period ended October 31, 2010, one security transferred from Level 2 to Level 3 as a result of a decrease in the number of quotations that were readily available to the independent pricing service. Liability Valuation Inputs The following is a summary, categorized by Level, of inputs used to value the Fund's derivatives as of October 31, 2010: Level 1 Level 2 Level 3 Total Interest rate swap contracts $ — $ ) $ — $ ) See Notes to Financial Statements 15 Notes to Schedule of Investments (cont'd) ## At October 31, 2010, the cost of investments for U.S. federal income tax purposes was $341,507,462. Gross unrealized appreciation of investments was $29,018,382 and gross unrealized depreciation of investments was $602,079, resulting in net unrealized appreciation of $28,416,303 based on cost for U.S. federal income tax purposes. ñ Restricted security subject to restrictions on resale under federal securities laws. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers under Rule 144A under the Securities Act of 1933, as amended, and have been deemed by the investment manager to be liquid. At October 31, 2010, these securities amounted to approximately $112,255,925 or 41.9% of net assets applicable to common shareholders. µ Floating rate securities are securities whose yields vary with a designated market index or market rate. These securities are shown at their current rates as of October 31, 2010 and their final maturity dates. Ø All or a portion of this security was purchased on a when-issued basis. At October 31, 2010 these securities amounted to $1,665,187 or 0.6% of net assets applicable to common shareholders. ØØ All or a portion of this security is segregated in connection with obligations for interest rate swap contracts and when-issued purchase commitments. See Notes to Financial Statements 16 Statement of Assets and Liabilities Neuberger Berman HIGH YIELD STRATEGIES FUND INC. October 31, 2010 Assets Investments in securities, at value* (Notes A & E)—see Schedule of Investments: Unaffiliated issuers $ Cash Deposits with brokers for open swap contracts Interest receivable Receivable for securities sold Receivable for collateral on securities loaned (Note A) Prepaid expenses and other assets Total Assets Liabilities Notes payable (Note A) Interest rate swaps, at value (Note A) Distributions payable—preferred shares Distributions payable—common shares Payable for securities purchased Payable to investment manager—net (Notes A & B) Payable to administrator (Note B) Interest payable Accrued expenses and other payables Total Liabilities Perpetual Preferred Shares Series A (1,087 shares issued and outstanding) at liquidation value Net Assets applicable to Common Shareholders at value $ Net Assets applicable to Common Shareholders consist of: Paid-in capital—common shares $ Undistributed net investment income (loss) Accumulated net realized gains (losses) on investments ) Net unrealized appreciation (depreciation) in value of investments Net Assets applicable to Common Shareholders at value $ Common Shares Outstanding (no par value; unlimited number of shares authorized) Net Asset Value Per Common Share Outstanding $ *Cost of Investments: $ See Notes to Financial Statements 17 Statements of Operations Neuberger Berman HIGH YIELD STRATEGIES FUND INC. Period from January 1, 2010 to October 31, For the Year Ended December 31, Investment Income: Income (Note A): Dividend income—unaffiliated issuers $ — $ Interest income—unaffiliated issuers Income from investments in affiliated issuers (Note E) — Income from securities loaned—net (Note E) Foreign taxes withheld ) — Total income $ $ Expenses: Investment management fees (Notes A & B) Administration fees (Note B) Investor service fees (Note B) — Audit fees Basic maintenance expense (Note B) Custodian fees (Note B) Insurance expense Legal fees Shareholder reports Stock exchange listing fees Stock transfer agent fees Interest expense (Note A) Directors' fees and expenses Merger fees (Note H) — Tender offer fees (Note F) — Miscellaneous Total expenses Investment management fees waived (Notes A & B) ) ) Expenses reduced by custodian fee expense offset arrangement (Note B) ) ) Total net expenses Net investment income (loss) $ $ Realized and Unrealized Gain (Loss) on Investments (Note A) Net realized gain (loss) on: Sales of investment securities of unaffiliated issuers ) Sales of investment securities of affiliated issuers Interest rate swap contracts ) ) Change in net unrealized appreciation (depreciation) in value of: Unaffiliated investment securities Interest rate swap contracts Net gain (loss) on investments Distributions to Preferred Shareholders ) ) Net increase (decrease) in net assets applicable to Common Shareholders resulting from operations $ $ See Notes to Financial Statements 18 Statements of Changes in Net Assets Neuberger Berman HIGH YIELD STRATEGIES FUND INC. Period From January 1, 2010 to October 31, Year Ended December 31, Year Ended December 31, Increase (Decrease) in Net Assets Applicable to Common Shareholders: From Operations (Note A): Net investment income (loss) $ $ $ Net realized gain (loss) on investments ) ) Change in net unrealized appreciation (depreciation) of investments ) Distributions to Preferred Shareholders From (Note A): Net investment income ) ) ) Net increase (decrease) in net assets applicable to common shareholders resulting from operations ) Distributions to Common Shareholders From (Note A): Net investment income ) ) ) Tax return of capital — — ) Total distributions to common shareholders ) ) ) From Capital Share Transactions (Note D): Proceeds from shares issued in connection with the acquisition of Neuberger Berman Income Opportunity Fund Inc. (Note H) — — Proceeds from reinvestment of dividends and distributions — — Payments for shares redeemed in connection with tender offer (Note F) — ) — Total net proceeds from capital share transactions ) — Net Increase (Decrease) in Net Assets Applicable to Common Shareholders ) Net Assets Applicable to Common Shareholders: Beginning of period End of period $ $ $ Undistributed net investment income (loss) at end of period $ $ $ — Distributions in excess of net investment income at end of period $ — $ — $ ) See Notes to Financial Statements 19 Statements of Cash Flows Neuberger Berman HIGH YIELD STRATEGIES FUND INC. For the Period Ended October 31, For the Year Ended December 31, Increase (decrease) in cash: Cash flows from operating activities: Net increase in net assets applicable to Common Shareholders resulting from operations $ $ Adjustments to reconcile net increase in net assets applicable to Common Shareholders resulting from operations to net cash provided by operating activities: Changes in assets and liabilities: Purchase of investment securities ) ) Proceeds from disposition of investment securities Purchase/sale of short-term investment securities, net ) Assets and liabilities acquired in the reorganization — Increase/decrease in collateral for securities loaned ) Decrease in net interest payable/receivable on interest rate swap contracts Increase in dividends and interest receivable ) ) Increase/decrease in receivable for securities lending income ) Increase/decrease in prepaid expenses and other assets ) Increase/decrease in receivable for securities sold ) Increase in deposits with brokers for open interest rate swap contracts ) — Increase/decrease in accumulated unpaid dividends on Preferred Shares ) Increase/decrease in payable for collateral on securities loaned ) Decrease in payable for securities lending fees ) ) Increase/decrease in payable for investment securities purchased ) Increase/decrease in interest payable ) Net accretion of discount on investments ) ) Increase in accrued expenses and other payables Unrealized appreciation on securities ) ) Unrealized appreciation on interest rate swap contracts ) ) Net realized gain from investments ) ) Net realized loss from interest rate swap contracts $ $ Net cash provided by operating activities Cash flows from financing activities: Cash distributions paid on Common Shares ) ) Cash distributions reinvested on Preferred Shares — Payout for Common Shares redeemed via tender offer — ) Net cash used in financing activities ) ) Net increase (decrease) in cash ) Cash: Beginning balance Ending balance $ $ Supplemental disclosure During the period ended October 31, 2010, Neuberger Berman High Yield Strategies Fund acquired all of the net assets of Neuberger Berman Income Opportunity Fund Inc. through a tax-free reorganization (See Note H for more information). Cash paid for interest $ $ See Notes to Financial Statements 20 Notes to Financial Statements High Yield Strategies Fund Inc. Note A—Summary of Significant Accounting Policies: 1 General: Except where otherwise indicated, information included herein is as of October 31, 2010. The Fund was organized as a Maryland corporation on March 18, 2010, and is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a diversified, closed-end management investment company. Management is the investment manager to the Fund. Neuberger Berman Fixed Income LLC ("NBFI") is the sub-adviser to the Fund. The Fund's common shares are listed on the NYSE Amex under the symbol NHS. After the close of business on August 6, 2010, Neuberger Berman High Yield Strategies Fund ("Old NHS") merged with and into the Fund. After Old NHS merged with and into the Fund, Neuberger Berman Income Opportunity Fund Inc. ("NOX") merged with and into the Fund. (see Note H for more information regarding both transactions). The historical performance and financial statement history prior to August 6, 2010 are those of Old NHS. For periods prior to August 6, 2010, the term the "Fund" will refer to Old NHS. The preparation of financial statements in accordance with U.S. generally accepted accounting principles requires Management to make estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. 2 Portfolio valuation: Investment securities are valued as indicated in the notes following the Schedule of Investments. 3
